UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 94-2508



ROY H. BURCHER, JR.; ALFRED W. HAUSER; JUNE
BURCHER; VIRGINIA CASH; RANDOLPH M. CASH;
SARAH M. BOYCE; KATHERINE T. WELLS; FENLER W.
MCMILLAN; LUCILLE R. MCMILLAN; ROBERT HUDGINS;
BILLY P. FORBES; DAISY FORBES; JAMES HICKS,
JR.; WILLIAM ALLAN JOHNSON; AUBREY T. FERGU-
SON; WAYNE FERGUSON; BEVERLY FERGUSON MOORE;
CATHERINE C.F. PINNELL; FLO S. KING; BETTY
JEAN COOK; CHARLES A. COOK; GEORGE COOK, JR.;
GWEN COOK; WILLIAM T. GREEN; WILLIAM C. GREEN,

                                          Plaintiffs - Appellants,

          and

GEORGE H. THEMIDES; KATHERINE K. THEMIDES; L.
THOMAS KNIGHT; DOROTHY F. COWAN; GEORGE COOK;
JOSEPH L.R. PINNARD; ODELLE OTTOFARO; ELAINE
H. CIANNVEI; MARY F. WORLEY; GLORIA KNIGHT,

                                                       Plaintiffs,

          versus


JAMES C. MCCAULEY; MICHAEL RIGSBY; EUGENE L.
REAGAN; VIRGINIA STATE BAR; HARRY L. CARRICO;
A. CHRISTIAN COMPTON; ROSCOE BOLAN STEPHENSON,
JR.; HENRY H. WHITING; ELIZABETH B. LACY;
LEROY ROUNDTREE HASSELL; UNKNOWN CONSPIRATORS;
BARBARA MILANO KEENAN,

                                           Defendants - Appellees.


Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. Robert R. Merhige, Jr., Senior
District Judge. (CA-94-328)
Submitted:   August 6, 1996             Decided:   August 14, 1996

Before MURNAGHAN, HAMILTON, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Roy H. Burcher, Jr., Alfred W. Hauser, June Burcher, Virginia Cash,
Randolph M. Cash, Sarah M. Boyce, Katherine T. Wells, Fenler W.
McMillan, Lucille R. McMillan, Robert Hudgins, Billy P. Forbes,
Daisy Forbes, James Hicks, Jr., William Allan Johnson, Aubrey T.
Ferguson, Wayne Ferguson, Beverly Ferguson Moore, Catherine C.F.
Pinnell, Flo S. King, Betty Jean Cook, Charles A. Cook, George
Cook, Jr., Gwen Cook, William T. Green, William C. Green, Appel-
lants Pro Se. Lee Melchor Turlington, OFFICE OF THE ATTORNEY GEN-
ERAL, Richmond, Virginia, for Appellees.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                2
PER CURIAM:

     Appellants appeal from the district court's order denying

relief on their 42 U.S.C. §§ 1983, 1985, 1986, 1988 (1988), and 18

U.S.C. §§ 1962, 1964 (1988) complaint as to Appellee Virginia State
Bar. We have reviewed the record and the district court's opinion

and find no reversible error. Accordingly, we affirm on the reason-

ing of the district court. Burcher v. McCauley, No. CA-94-328 (E.D.
Va. Oct. 28, 1994); see Equipment Finance Group, Inc. v. Traverse

Computer Brokers, 973 F.2d 345 (4th Cir. 1992) (discussing appel-

late review of premature appeals under the doctrine of cumulative

finality). * We dispense with oral argument because the facts and
legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                          AFFIRMED




     *
       We note that Appellants' failure to note an appeal of the
district court's December 21, 1994, order deprives us of jurisdic-
tion to consider that order.

                                3